Exhibit 10.1

 

TWELFTH AMENDMENT TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Twelfth Amendment to Amended and Restated Credit Agreement (the
“Amendment”), is made this 13th day of June 2016 among CROCS, INC., a
corporation organized under the laws of the State of Delaware (“Crocs”), CROCS
RETAIL, LLC, a limited liability company organized under the laws of the State
of Colorado (“Retail”), OCEAN MINDED, INC., a corporation organized under the
laws of the State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability
company organized under the laws of the State of Colorado (“Jibbitz”),
BITE, INC., a corporation organized under the laws of the State of Colorado
(“Bite”, together with Crocs, Retail, Ocean, Jibbitz and each other Person
joined as a borrower from time to time to the Credit Agreement (as defined
below), collectively “Borrowers” and each a “Borrower”), the Lenders who have
executed this Amendment (the “Consenting Lenders”) and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Administrative Agent”).  All capitalized terms used and not otherwise defined
herein shall have the meaning ascribed thereto in the below-defined Credit
Agreement, as amended hereby.

 

BACKGROUND

 

A.                                    On December 16, 2011, Borrowers, Lenders
and Administrative Agent entered into, inter alia, that certain Amended and
Restated Credit Agreement (as same has been or may hereafter be amended,
modified, renewed, extended, restated or supplemented from time to time,
including without limitation as amended by that certain First Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of December 10, 2012, that certain Second Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of June 12, 2013, that
certain Third Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 27, 2013, that certain Fourth Amendment
to Amended and Restated Credit Agreement by and among the parties hereto dated
as of March 27, 2014, that certain Fifth Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of September 26, 2014,
that certain Sixth Amendment to Amended and Restated Credit Agreement by and
among the parties hereto dated as of April 2, 2015,  that certain Seventh
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of April 21, 2015, that certain Eighth Amendment to Amended and
Restated Credit Agreement by and among the parties hereto dated as of
September 1, 2015, that certain Ninth Amendment to Amended and Restated Credit
Agreement by and among parties hereto dated as of November 3, 2015, that certain
Tenth Amendment to Amended and Restated Credit Agreement by and among the
parties hereto dated as of December 24, 2015, and that certain Eleventh
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of February 18, 2016, the “Credit Agreement”) to reflect certain
financing arrangements among the parties thereto.

 

B.                                    HSBC Bank USA, N.A. has agreed to provide
a Revolving Credit Commitment to Borrowers in an amount equal to $5,000,000,
subject to the terms of the Credit Agreement, as amended herein.

 

C.                                    Borrowers have requested and
Administrative Agent and Consenting Lenders have agreed to modify certain terms
and provisions of the Credit Agreement, in each case, on the terms and subject
to the conditions contained in this Amendment.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                          Amendments to Credit
Agreement.  Upon the Effective Date (as defined below):

 

(a)                                 Indebtedness.   Section 8.2.1(xvi) of the
Credit Agreement shall be deleted in its entirety and replaced as follows:

 

(xvi)                       Indebtedness of Foreign Subsidiaries from third
party lenders and guaranties thereof permitted under
Section 8.2.3(iii) [Guaranties] in an aggregate amount not to exceed $50,000,000
at any time;

 

(b)                                 Guarantees.   Section 8.2.3(iii) of the
Credit Agreement shall be deleted in its entirety and replaced as follows:

 

(iii)                               guaranties by Crocs or any Foreign
Subsidiary of Indebtedness not to exceed $50,000,000 in the aggregate
outstanding at any time (excluding guaranties of Lender Provided Hedges);

 

(c)                                  Certificate of the Borrower.  Section 8.3.3
of the Credit Agreement shall be deleted in its entirety and replaced as
follows:

 

8.3.3                     Certificate of the Borrower. Concurrently with the
financial statements of the Borrower furnished to the Administrative Agent and
to the Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and
8.3.2 [Annual Financial Statements], a certificate (each a “Compliance
Certificate”) of the Borrower signed by the Chief Executive Officer, President,
Chief Financial Officer, Treasurer or Director of Treasury of the Borrower, in
the form of Exhibit 8.3.3.

 

(d)                                 Borrowing Base Certificate.  Section 8.3.4.7
of the Credit Agreement is amended by adding “, in the form of Exhibit 8.3.4.7”
at the end of the first sentence of Section 8.3.4.7.  Exhibit 8.3.4.7 is
attached as Exhibit 8.3.4.7 to this Amendment.

 

(e)                                  Schedule 1.1(B) to the Credit Agreement
shall be deleted in its entirety and replaced with Schedule 1.1(B) attached to
this Amendment.

 

(f)                                   Exhibit 8.3.3 to the Credit Agreement
shall be deleted in its entirety and replaced with Exhibit 8.3.3 attached to
this Amendment.

 

Section 2.                                          Acknowledgment of
Guarantors.  With respect to the amendments to the Credit Agreement effected by
this Amendment, each Guarantor signatory hereto hereby acknowledges and agrees
to this Amendment and confirms and agrees that its Guaranty Agreement (as
modified and supplemented in connection with this Amendment) and any other Loan
Document to which it is a party is and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that, upon
the effectiveness of, and on and after the date of this Amendment, each
reference in such Guaranty or Loan Document to the

 

2

--------------------------------------------------------------------------------


 

Credit Agreement, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended or modified by this Amendment.  Although Administrative Agent and the
Consenting Lenders have informed the Guarantors of the matters set forth above,
and the Guarantors have acknowledged the same, each Guarantor understands and
agrees that neither Administrative Agent nor any Lender has any duty under the
Credit Agreement, the Guaranty Agreements or any other Loan Document to so
notify any Guarantor or to seek such an acknowledgement, and nothing contained
herein is intended to or shall create such a duty as to any transaction
hereafter.

 

Section 3.                                          Schedules. Administrative
Agent and the  Consenting  Lenders acknowledge and agree that they accept the
version and update to Schedule 6.1.2 attached hereto as Exhibit A which has been
delivered in accordance with Section 6.2 of the Credit Agreement.

 

Section 4.                                          Conditions Precedent.  This
Amendment shall be effective upon satisfaction of the following conditions (the
date of such satisfaction, the “Effective Date”):

 

(a)                                 Administrative Agent shall have received
this Amendment fully executed by the Borrowers, the Guarantors, Administrative
Agent and Consenting Lenders; and

 

(b)                                 Administrative Agent shall have received a
Revolving Credit Note in favor of HSBC Bank USA, N.A. in an amount equal to
$5,000,000.

 

Section 5.                                          Lender Joinder.   Upon the
Effective Date, HSBC Bank USA, N.A. (“HSBC”), joins in as, assumes the
obligations and liabilities of, and is entitled to all rights, interests and
benefits of, and becomes, a Lender under the Credit Agreement and the Other
Documents.  All references to Lenders contained in the Credit Agreement and
Other Documents are hereby deemed for all purposes to also refer to and include
HSBC and HSBC hereby agrees to comply with all terms and conditions of the
Credit Agreement and the Other Documents as if HSBC were an original signatory
thereto.

 

Section 6.                                          Representations and
Warranties.  Each Loan Party:

 

(a)                                 reaffirms all representations and warranties
made to Administrative Agent and Lenders under the Credit Agreement and all of
the other Loan Documents and confirms that all are true and correct in all
material respects as of the date hereof (except (i) to the extent any such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties were true and correct in all material
respects on and as of such other specific date, and (ii) to the extent any such
representations and warranties are qualified by materiality, in which case such
representations and warranties were true and correct in all respects);

 

(b)                                 reaffirms all of the covenants contained in
the Credit Agreement, covenants to abide thereby until satisfaction in full of
the Obligations and termination of the Credit Agreement and the other Loan
Documents;

 

3

--------------------------------------------------------------------------------


 

(c)                                  represents and warrants to the
Administrative Agent and the Lenders that no Potential Default or Event of
Default has occurred and is continuing under any of the Loan Documents or will
result from this Amendment;

 

(d)                                 represents and warrants to the
Administrative Agent and the Lenders that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

 

(e)                                  represents and warrants to the
Administrative Agent and the Lenders that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

Section 7.                                          General Provisions.

 

(a)                                 Payment of Expenses.  Borrowers shall pay or
reimburse Administrative Agent and Lenders for their reasonable attorneys’ fees
and expenses in connection with the preparation, negotiation and execution of
this Amendment and the documents provided for herein or related hereto.

 

(b)                                 Reaffirmation.  Except as modified by the
terms hereof, all of the terms and conditions of the Credit Agreement, as
amended, and all of the other Loan Documents are hereby reaffirmed by each Loan
Party and shall continue in full force and effect as therein written.

 

(c)                                  Third Party Rights.  No rights are intended
to be created hereunder for the benefit of any third party donee, creditor, or
incidental beneficiary.

 

(d)                                 Headings.  The headings of any paragraph of
this Amendment are for convenience only and shall not be used to interpret any
provision hereof.

 

(e)                                  Modifications.  No modification hereof or
any agreement referred to herein shall be binding or enforceable unless in
writing and signed on behalf of the party against whom enforcement is sought.

 

(f)                                   Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York.

 

(g)                                  Counterparts.  This Amendment may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so

 

4

--------------------------------------------------------------------------------


 

executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.

 

(Signature Pages Follow)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

BORROWERS:

 

CROCS, INC.

 

 

 

 

 

 

 

By:

/s/ Carrie W. Teffner

 

Name:

Carrie W. Teffner

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CROCS RETAIL, LLC

 

 

 

 

 

 

 

By:

/s/ Carrie W. Teffner

 

Name:

Carrie W. Teffner

 

Title:

Manager

 

 

 

 

 

 

 

OCEAN MINDED, INC.

 

 

 

 

 

 

 

By:

/s/ Carrie W. Teffner

 

Name:

Carrie W. Teffner

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

JIBBITZ, LLC

 

 

 

 

 

 

 

By:

/s/ Carrie W. Teffner

 

Name:

Carrie W. Teffner

 

Title:

Manager

 

 

 

 

 

 

 

BITE, INC.

 

 

 

 

 

 

 

By:

/s/ Carrie W. Teffner

 

Name:

Carrie W. Teffner

 

Title:

Chief Financial Officer

 

[Signature Page to Twelfth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

WESTERN BRANDS HOLDING COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Carrie W. Teffner

 

Name:

Carrie W. Teffner

 

Title:

Manager

 

[Signature Page to Twelfth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Steve C. Roberts

 

Name:

Steve C. Roberts

 

Title:

Vice President

 

 

 

 

 

 

 

HSBC BANK USA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jean Frammolino

 

Name:

Jean Frammolino

 

Title:

Vice President

 

 

[Signature Page to Twelfth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

 

Amount of
Commitment
for Revolving
Credit Loans

 

Commitment

 

Ratable Share

 

PNC Bank, National Association

2 North Lake Avenue, Suite 440

Pasadena, CA 91101

Attention: Steve Roberts

Telephone:   626-432-6128

Facsimile:     626-432-4589

 

$

75,000,000

 

$

75,000,000

 

93.75

%

 

 

 

 

 

 

 

 

HSBC Bank USA, N.A.

 

 

 

 

 

 

 

725 S. Figueroa St, Suite 2300

Los Angeles, CA 90017

Attention:

 

 

 

 

 

 

 

Facsimile:

Telephone:

 

$

5,000,000

 

$

5,000,000

 

6.25

%

 

 

 

 

 

 

 

 

Total

 

$

80,000,000

 

$

80,000,000

 

100

%

 

1

--------------------------------------------------------------------------------


 

Part 2 - Addresses for Notices to Administrative Agent, Borrower and Guarantors:

 

ADMINISTRATIVE AGENT

 

PNC Bank, National Association
2 North Lake Avenue, Suite 440
Pasadena, CA 91101
Attention: Steve Roberts
Telephone:                                   626-432-6128
Telecopy:                                          626-432-4589

 

With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:                                         Agency Services
Telephone:                                   412-762-6442
Telecopy:                                          412-762-8672

 

BORROWER:

 

Crocs, Inc.
7477 East Dry Creek Parkway

Niwot, CO 80503
Attention:  William Plon

Telephone:                                   303-848-7461
Email:            WPlon@Crocs.com

 

With a copy to:

 

Perkins Coie LLP
1900 Sixteenth Street, Suite 1400
Denver, CO 80202
Attention:  Jason Day
Telephone: (303) 291-2362
Facsimile:  (303) 291-2400

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE 6.1.2

 

SUBSIDIARIES

 

Subsidiary

 

Jurisdiction

 

Outstanding Equity
Interests

 

Holder(s) of Equity
Interests/Percentage Ownership

Western Brands Holding Company, LLC

 

Colorado

 

N/A

 

Crocs, Inc. — 100%

Crocs Retail, LLC

 

Colorado

 

N/A

 

Crocs, Inc. — 100%

Western Brands Netherlands Holding C.V.

 

Netherlands

 

N/A

 

Crocs, Inc. — 99.90%
Western Brands Holding Company — 0.10%

Crocs Puerto Rico, Inc.

 

Puerto Rico

 

1 common share

 

Crocs, Inc. — 100%

Crocs Marine Ltd.

 

Cayman Islands

 

1 share

 

Crocs, Inc. — 100%

4246519 Canada Inc.

 

Canada

 

20,101,625 common shares

 

Western Brands Netherlands Holding C.V. — 100%

Ocean Minded, Inc.

 

Colorado

 

50,000 shares of common stock

 

Crocs, Inc. — 100%

Jibbitz LLC

 

Colorado

 

Membership Interests

 

Crocs, Inc. — 100%

Bite, Inc.

 

Colorado

 

50,000 shares

 

Crocs, Inc. — 100%

Crocs General Partner LLC

 

Delaware

 

Membership Interests

 

Western Brands Netherlands Holding C.V. — 0.56%
Western Brands Holding Company — 99.44%

Colorado Footwear C.V.

 

Netherlands

 

N/A

 

Western Brands Netherlands Holding C.V. — 99.97%
Crocs General Partner LLC — 0.03%

Crocs Canada Inc.

 

Canada

 

54,320 Class A shares; 52,000 Class B shares; 135,316 Class C shares

 

4246519 Canada Inc. — 100%

Exo Italia S.R.L.

 

Italy

 

N/A

 

Colorado Footwear C.V. — 100%

Crocs Europe B.V.

 

Netherlands

 

18,000 shares

 

Colorado Footwear C.V. — 100%

Crocs Austria Gmbh

 

Austria

 

1

 

Crocs Europe B.V. — 100%

Crocs Brazil Comercio de Calcados Ltda

 

Brazil

 

21,193,817 (quotas)

 

Colorado Footwear C.V. — 99.99%
Crocs US Latin American Holdings, LLC — 0.0000005%

Crocs US Latin American Holdings, LLC

 

Delaware

 

Membership Interests

 

Colorado Footwear C.V. — 100%

Crocs Italy S.r.l.

 

Italy

 

1

 

Crocs Europe B.V. — 100%

Crocs Europe Stores S.L.

 

Spain

 

23,000 shares

 

Crocs Europe B.V. — 100%

Crocs Stores Ireland Limited

 

Ireland

 

999.90 shares

 

Crocs Europe B.V. — 100%

Crocs Belgium NV

 

Belgium

 

61,500 shares

 

Crocs Europe B.V. — 99.998%
Crocs Stores B.V. — 0.002%

Crocs Portugal, Lda.

 

Portugal

 

2 shares

 

Crocs Europe B.V. — 98%
Crocs Stores B.V. - 2%

Crocs Stores B.V.

 

Netherlands

 

720 shares

 

Crocs Europe B.V. — 100%

Crocs Germany GmbH

 

Germany

 

1 share

 

Crocs Europe B.V. — 100%

Crocs UK Limited

 

United Kingdom

 

1,000 shares

 

Crocs Europe B.V. — 100%

Crocs France S.A.R.L.

 

France

 

100,000 shares

 

Crocs Europe B.V. — 100%

Crocs Nordic OY

 

Finland

 

100 shares

 

Crocs Europe B.V. — 100%

Crocs BH LLC

 

Bosnia-Herzgovina

 

1

 

Crocs Europe B.V. — 100%

Crocs Distribution FZE

 

Dubai

 

N/A

 

Crocs Europe B.V. 100%

 

--------------------------------------------------------------------------------


 

LLC Crocs CIS

 

Russia

 

N/A

 

Crocs Europe B.V. — 99%
Crocs Stores B.V. — 1%

Panama Footwear Distribution S. De R.L.

 

Panama

 

N/A

 

Crocs Europe B.V. — 99%
Colorado Footwear C.V. — 1%

Crocs Stores OY

 

Finland

 

2,500 shares

 

Crocs Nordic OY — 100%

Crocs Stores AB

 

Sweden

 

N/A

 

Crocs Nordic OY — 100%

Crocs Mexico Trading

 

Mexico

 

N/A

 

Crocs Europe B.V. — 99%
Crocs Mexico SRL de CV — 1%

Crocs Mexico SRL de CV

 

Mexico

 

N/A

 

Crocs Europe B.V. — 99.99%
Crocs US Latin American Holdings, LLC — 0.0000006%

Crocs Servicios SRL de CV

 

Mexico

 

N/A

 

Crocs Europe B.V. — 99.97%
Crocs US Latin American Holdings, LLC — 0.33%

Crocs S.R.L.

 

Argentina

 

N/A

 

Crocs Europe B.V. — 89.95%
Crocs US Latin American Holdings, LLC — 10.05%

Crocs Chile Ltda.

 

Chile

 

N/A

 

Crocs Europe B.V. — 99%
Crocs US Latin American Holdings, LLC — 1%

Crocs Asia Pte Ltd.

 

Singapore

 

N/A

 

Colorado Footwear C.V. — 100%

Crocs Asia Pte Ltd.

 

Japan

 

N/A

 

Crocs Asia Pte Ltd. — 100%

Crocs Korea Pte Ltd.

 

South Korea

 

50,000 shares

 

Crocs Asia Pte Ltd. — 100%

Crocs Hong Kong Ltd.

 

Hong Kong

 

N/A

 

Crocs Asia Pte Ltd. — 100%

Crocs Malaysia Sdn Bhd

 

Malaysia

 

99,998 shares

 

Crocs Asia Pte Ltd. — 100%

Crocs Japan GK

 

Japan

 

N/A

 

Crocs Asia Pte Ltd. — 100%

Crocs Footwear and Accessories (FICE2)

 

China

 

N/A

 

Crocs Hong Kong Ltd. — 100%

Crocs Trading (Shanghai) Co. Ltd.

 

China

 

N/A

 

Crocs Hong Kong Ltd. — 100%

Crocs Japan GK

 

Taiwan

 

N/A

 

Crocs Japan GK — 100%

Crocs Industrial (Hong Kong) Co. Ltd.

 

Hong Kong

 

N/A

 

Crocs Japan GK — 100%

Crocs Singapore Pte Ltd.

 

Singapore

 

1 share

 

Crocs Japan GK — 100%

Crocs India Private Limited

 

India

 

N/A

 

Crocs Japan GK — 100%

Crocs NZ Limited

 

New Zealand

 

N/A

 

Crocs Japan GK — 100%

Crocs Australia Pty Ltd.

 

Australia

 

N/A

 

Crocs Japan GK — 100%

Crocs Industrial (Shenzhen) Co. Ltd.

 

China

 

N/A

 

Crocs Industrial (Hong Kong) Co. Ltd. — 100%

Crocs Middle East

 

UAE

 

N/A

 

Crocs Singapore Pte Ltd. — 100%

Crocs Gulf JV

 

UAE

 

N/A

 

Crocs Singapore Pte Ltd. — 49%
Abdulla Majed Khalfan — 51%

Crocs Vietnam, Ltd.

 

Vietnam

 

N/A

 

Crocs Japan GK — 100%

 

--------------------------------------------------------------------------------


 

EXHIBIT 8.3.3

 

COMPLIANCE CERTIFICATE

 

PNC Bank, National Association

2 North Lake Avenue, Suite 440

Pasadena, CA 91101

Attention:  Steve Roberts

 

The undersigned, the [Chief Executive Officer / President / Chief Financial
Officer / Treasurer / Director of Treasury] of CROCS, INC., a Delaware
corporation (“Crocs”), delivers this certificate to PNC BANK, NATIONAL
ASSOCIATION (“Administrative Agent”), in accordance with the requirements of
Section 8.3.3 of that certain Amended and Restated Credit Agreement dated
December 16, 2011 (as has been and may be supplemented, restated, superseded,
amended or replaced from time to time, the “Credit Agreement”) among Crocs,
CROCS RETAIL, LLC, a limited liability company organized under the laws of the
State of Colorado (“Retail”),  OCEAN MINDED, INC., a corporation organized under
the laws of the State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability
company organized under the laws of the State of Colorado (“Jibbitz”), and
BITE, INC., a corporation organized under the laws of the State of Colorado
(“Bite”, together with Crocs, Retail, Ocean, Jibbitz and each other Person
joined as a borrower from time to time to the Credit Agreement, collectively the
“Borrowers” and each a “Borrower”), Administrative Agent and certain financial
institutions party thereto as lenders from time to time (the “Lenders”). 
Capitalized terms used in this Compliance Certificate, unless otherwise defined
herein, shall have the meanings ascribed to them in the Credit Agreement.

 

1.                                      Based upon my review of the consolidated
balance sheets and statements of income of Borrowers for the fiscal period
ending                   , 201 , copies of which are attached hereto, I hereby
certify, in my capacity as an officer of Crocs and not in my individual
capacity, that:

 

(a)                                 [(I) the average Revolving Facility Usage
for the 15 days prior to                 (1) and for the 15 days following such
date, was $            , which is less than 25% of the aggregate Revolving
Commitments, and (II) at no time during the period from             through and
including             , was the Revolving Facility Usage greater than the
Borrowing Base as set forth in Section 8.3.4.7; and consequently, the Fixed
Charge Coverage Ratio and the Leverage Ratio are not required to be tested](2);
or

 

--------------------------------------------------------------------------------

(1)  The last day of the fiscal quarter for which this certificate is being
delivered

(2)  If both statements true, no need to test FCCR or Leverage.

 

--------------------------------------------------------------------------------


 

(b)                                 [(I) the average Revolving Facility Usage
for the 15 days prior to                 (3) and for the 15 days following such
date, was $            , which is greater than 25% of the aggregate Revolving
Commitments, or (II) during the period from             through and including
            , the Revolving Facility Usage was greater than the Borrowing Base
as set forth in Section 8.3.4.7; consequently, a Covenant Triggering Event has
occurred and the Fixed Charge Coverage Ratio and the Leverage Ratio are required
to be tested.  For the fiscal quarter ending            , the Fixed Charge
Coverage Ratio was 1.   to 1.00 (minimum required       to 1.00).  The
Borrowers’ Leverage Ratio was     to 1.0 (maximum permitted     to 1.0)];

 

(c)                                  Borrowers were in compliance with the
requirements of Sections 8.2.1, 8.2.3, 8.2.4 and 8.2.5 of the Credit Agreement.

 

Attached as Schedule “A” are the details underlying such financial covenant
calculations.

 

2.                                      No Potential Default exists on the date
hereof, other than:                           [if none, so state, if a Potential
Default exists, state steps being taken with respect to such Potential Default];
and

 

3.                                      No Event of Default exists on the date
hereof, other than:                    [if none, so state, if an Event of
Default exists, state steps being taken with respect to such Event of Default].

 

4.                                      No proceeds of other Indebtedness
(whether such Indebtedness was incurred by a Borrower or a Subsidiary of any
Borrower) was used during the applicable fiscal quarter to reduce the Revolving
Credit Loans.

 

 

Very truly yours,

 

 

 

By:

 

 

 

 

 

 

                                    , as                 
of Crocs

 

--------------------------------------------------------------------------------

(3)  The last day of the fiscal quarter for which this certificate is being
delivered

 

--------------------------------------------------------------------------------


 

EXHIBIT 8.3.4.7

 

BORROWING BASE CERTIFICATE

 

PNC Bank, National Association

2 North Lake Avenue, Suite 440

Pasadena, CA 91101

Attention:  Steve Roberts

 

The undersigned, the [Chief Executive Officer / President / Chief Financial
Officer / Treasurer / Director of Treasury] of CROCS, INC., a Delaware
corporation (“Crocs”), delivers this certificate to PNC BANK, NATIONAL
ASSOCIATION (“Administrative Agent”), in accordance with the requirements of
Section 8.3.4.7 of that certain Amended and Restated Credit Agreement dated
December 16, 2011 (as has been and may be supplemented, restated, superseded,
amended or replaced from time to time, the “Credit Agreement”) among Crocs,
CROCS RETAIL, LLC, a limited liability company organized under the laws of the
State of Colorado (“Retail”),  OCEAN MINDED, INC., a corporation organized under
the laws of the State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability
company organized under the laws of the State of Colorado (“Jibbitz”), and
BITE, INC., a corporation organized under the laws of the State of Colorado
(“Bite”, together with Crocs, Retail, Ocean, Jibbitz and each other Person
joined as a borrower from time to time to the Credit Agreement, collectively the
“Borrowers” and each a “Borrower”), Administrative Agent and certain financial
institutions party thereto as lenders from time to time (the “Lenders”). 
Capitalized terms used in this Borrowing Base Certificate, unless otherwise
defined herein, shall have the meanings ascribed to them in the Credit
Agreement.

 

Based upon my review of the financial statements of Borrowers for the fiscal
period ended                   , 201 , I hereby certify, in my capacity as an
officer of Crocs and not in my individual capacity, that as of the fiscal
quarter ended [                    ], the Borrowing Base is as set forth below:

 

(amounts in USD)

 

 

 

Accounts
Receivable

 

Inventory

 

Total

 

United States

 

$

—

 

$

—

 

 

 

Canada

 

$

—

 

$

—

 

 

 

Gross Amount

 

$

—

 

$

—

 

 

 

Borrowing Base %

 

75

%

50

%

 

 

Borrowing Base

 

$

—

 

$

—

 

$

—

 

 

 

Very truly yours,

 

 

 

By:

 

 

 

 

 

 

                                    , as                                of Crocs

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------